     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


JERALD DEAN GODWIN,                     )
                                        )
       Petitioner,                      )
                                        )        CIVIL ACTION NO.
       v.                               )         2:16cv509-MHT
                                        )              (WO)
UNITED STATES OF AMERICA,               )
                                        )
       Respondent.                      )

                                     ORDER

      Petitioner Jerald Dean Godwin, a federal inmate,

filed this lawsuit seeking habeas relief pursuant to 28

U.S.C.      § 2255.          He    challenges        his   conviction     and

consecutive 84-month sentence for brandishing a firearm

during and in relation to a “crime of violence,” in

violation of 18 U.S.C. § 924(c)(1)(A).                       Specifically,

he    contends        that        § 924(c)’s     residual      clause      is

unconstitutionally            vague.           The     magistrate       judge

recommended      denying          the   writ    petition      and   Godwin

objected.       Then, last week, the Supreme Court ruled

that § 924(c)’s residual clause is unconstitutionally

vague.      See United States v. Davis, ___ U.S. ___, 2019
WL 2570623, at *13 (June 24, 2019).             Now, to complete

its review of the recommendation and objections, this

court requires briefing on Davis’s impact on timeliness

and     procedural-bar        issues,      as      well     as   an

elements-clause issue.

                                ***

      Accordingly, it is ORDERED that, by July 10, 2019,

the    parties   are     to   file      detailed    legal    briefs

concerning:

      (1) Whether, in light of Davis, petitioner Jerald

          Dean Godwin’s § 2255 motion is untimely and/or

          procedurally barred and should be therefore be

          denied;

      (2) Whether, given that 18 U.S.C. § 2113(a) can be

          violated “by extortion,” it is categorically

          broader than § 924(c)’s elements clause; and




                                 2
(3) Any other issue(s) the parties wish to address

    in response to the petitioner’s objections or

    in relation to Davis.

DONE, this the 27th day of June, 2018.

                        /s/ Myron H. Thompson
                     UNITED STATES DISTRICT JUDGE




                       3
